—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated May 1, 1993, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff raised a triable issue of fact as to whether he sustained a serious injury as defined by Insurance Law § 5102 (d) (see, CPLR 3212 [b]). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.